RECORD IMPOUNDED

                                NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                         SUPERIOR COURT OF NEW JERSEY
                                                         APPELLATE DIVISION
                                                         DOCKET NO. A-0429-17T3

STATE OF NEW JERSEY,

          Plaintiff-Respondent,

v.

JAMES E. JOHNSON,

     Defendant-Appellant.
______________________________

                    Submitted June 6, 2019 – Decided July 5, 2019

                    Before Judges Whipple and Firko.

                    On appeal from the Superior Court of New Jersey, Law
                    Division, Monmouth County, Indictment No. 15-01-
                    0041.

                    Joseph E. Krakora, Public Defender, attorney for
                    appellant (Molly O'Donnell Meng, Assistant Deputy
                    Public Defender, of counsel and on the brief).

                    Christopher J. Gramiccioni, Monmouth County
                    Prosecutor, attorney for respondent (Maura Kathryn
                    Tully, Assistant Prosecutor, of counsel and on the
                    brief).

PER CURIAM
         Defendant James E. Johnson appeals from his June 1, 2017 conviction for

first-degree aggravated sexual assault, N.J.S.A. 2C:14-2(a)(1) (count one);

second-degree sexual assault, N.J.S.A. 2C:14-2(b) (count two); first-degree

aggravated sexual assault, N.J.S.A. 2C:14-2(a)(2)(a) (count three); third-degree

aggravated criminal sexual contact, N.J.S.A. 2C:14-3(a) (count four); second-

degree endangering the welfare of a child, N.J.S.A. 2C:24-4(a) (count five); first

degree aggravated sexual assault, N.J.S.A. 2C:14-2(a)(1) (count six); second-

degree sexual assault, N.J.S.A. 2C:14-2(b) (count seven); first-degree

aggravated sexual assault, N.J.S.A. 2C:14-2(a)(2)(c) (count eight); third-degree

aggravated criminal sexual contact, N.J.S.A. 2C:14-3(a) (count nine); and

second-degree endangering the welfare of a child, N.J.S.A. 2C:24-4(a) (count

ten). We affirm the convictions and sentence but remand to the sentencing judge

for clarification of the Sex Crimes Victim Treatment Fund (SCVTF) mandated

fines.

                                          I.

         Defendant is the biological father of one victim, J.B., seventeen-years old

at the time of trial, and the legal guardian of the other victim, C.B., then

fourteen-years old. J.B. and C.B. are half-sisters, and they have the same




                                                                            A-0429-17T3
                                          2
mother, D.B. Because D.B. abused drugs, the children were removed from her

custody and care, but she remained in contact with them.

      Both girls lived with their foster mother for several years. When J.B. was

in the sixth grade, defendant began having supervised visitation with her which

later changed to unsupervised visits that took place at his older daughter's house

or at D.B.'s house.

      In 2010, J.B. decided to live with defendant instead of being adopted by

her foster mother. Defendant petitioned for custody of C.B. so that the sisters

could live together with him. The court granted defendant's petition and he was

appointed as C.B.'s legal guardian. The sisters and defendant went to live in his

one bedroom apartment where D.B. also resided, and they all shared one bed.

Once or twice, defendant kissed J.B. on her cheeks and lips, making her feel

uncomfortable, but she did not complain about it to anyone. His miscreant

behavior thereafter escalated. A few weeks after this episode, the children and

defendant moved into his sister, L.H.'s house.

      At L.H.'s house, the girls shared a room and defendant slept in the

basement. From 2007, when J.B. was still in the sixth grade, up until 2013,

defendant would wake her up while she was sleeping, order her to go to the

basement with him, and remove her pajama pants and underwear. Defendant


                                                                          A-0429-17T3
                                        3
would rub his penis outside of her vagina, penetrate her with his penis, and he

forced her to perform fellatio, saying "suck it." He also penetrated J.B. anally.

At trial, J.B. recounted these incidents, which occurred once or twice per week,

and testified if she tried to refuse defendant, he "would just take my head and

kind of put it down there or he would hit me until I would do it." J.B. testified

that she never told C.B. about defendant's conduct because J.B. "didn't want

[C.B.] to have to worry about anything." When C.B. entered the sixth grade,

defendant started sexually assaulting her in the same way as he did with J.B.,

also in L.H.'s basement.

      C.B. was sexually abused by defendant as well starting at age eleven.

Because she was "in trouble" for coming home late, defendant ordered her to go

down to the basement and stand in the corner as punishment. After a while, he

told her to lay down on his bed, remove her clothing, and put her legs up.

Defendant penetrated C.B.'s vagina with his finger and C.B. told him to get off

of her and wanted an explanation as to why he was doing this to her. Defendant

said she needed to learn a lesson for staying outside.

      Over the course of time, defendant repeatedly molested C.B. and began

penetrating her with his penis. In May 2012, C.B. asked her friend K.I. to help




                                                                         A-0429-17T3
                                        4
C.B. run away after confiding in K.I. that defendant made her come down to the

basement in a robe wearing nothing underneath, and to remove the robe.

      K.I. reported C.B.'s disclosure to the police, who came to the house to

speak with her.     Fearing repercussions from defendant, C.B. denied the

allegations. C.B. was also concerned about the Division of Youth and Family

Services intervening and placing her back into foster care, which she did not

want, nor did she wish to be separated from J.B. Social service caseworkers

also came to the home to speak to C.B., but she refused to discuss the sexual

abuse by her father because he was present, along with L.H. and her husband at

the time.

      Defendant's sexual abuse of both children continued, and they were

unaware of the abuse suffered by the other. In 2013, defendant and the children

moved into the America's Best Value Inn located in Monmouth County, where

defendant and the children shared a room, and D.B. resided in a separate room

at the Inn.

      Defendant continued to sexually assault each of his daughters while the

other one was asleep, engaging in intercourse, oral, and anal sex. C.B. testified

that since J.B. was defendant's biological daughter, C.B. thought "he wouldn't

do something like that to her." J.B. became pregnant because of defendant's


                                                                         A-0429-17T3
                                       5
sexual molestation. He drove her to Planned Parenthood to have an abortion,

and directed her to lie to the doctors and tell them she had sex with someone at

a party. J.B. complied with his request because she was scared defendant would

further physically and sexually abuse her. Two weeks after undergoing the

abortion, defendant began sexually assaulting J.B. again.

      In February 2014, the family of four moved out of the Inn into a one

bedroom apartment.       Defendant continued to sexually abuse J.B. in the

apartment in the middle of the night or when D.B. went to dialysis. Defendant

would send J.B. text messages to come to him to have sex. If she did not answer

his text messages, defendant would come into her room and get her. After

having sex, J.B. cleaned the floor in the bedroom, washed the sheets, and her

clothes to get rid of defendant's semen.     J.B. was quiet during her sexual

encounters with defendant so C.B. would not wake up and because J.B. was

afraid of being beaten by him.      The children were regularly punched by

defendant with his fists or his open hand. He continued to sexually molest C.B.

while J.B. was asleep.

      One evening, D.B. caught defendant in the children's bedroom with his

pants down and C.B. without pants or underwear on while she was asleep. D.B.




                                                                        A-0429-17T3
                                       6
yelled at defendant to get out of the children's bedroom and she pulled up C.B.'s

pants. Because D.B. had no "proof," she declined to call the police.

      In August 2014, J.B. and C.B., together with their niece, K.J., decided to

run away. J.B. left behind a note which read, "[c]an't deal with living life like

this so we're going away for a while, not forever, but just until we feel we're

happier. Don't bother looking for us. It's not like you care anyway." Defendant

called the police and informed them he felt the girls went "school shopping in

New York," but he failed to mention J.B.'s note. After spending the night at

J.B.'s friend's house, defendant picked up the girls the next day and he called

detective A.B. to advise her the girls were found but lied and said the girls were

at the beach. The detective never saw J.B.'s note and proceeded to admonish the

girls for running away. At trial, the detective testified she would have reacted

differently if she knew about the note and she would have spoken to the girls

because there was "something really wrong" going on.

      Defendant told his older daughter, T.J., that the girls ran away to New

York to hang out with J.B.'s boyfriend. Believing this to be true, T.J. started

screaming at the girls for running away but after taking her daughter K.J. aside,

T.J. became suspicious that defendant was physically and sexually abusing J.B.




                                                                          A-0429-17T3
                                        7
and C.B. After disclosing their abuse to their older sister T.J., defendant was

arrested and charged with multiple crimes.

      Pending trial while incarcerated, defendant communicated to J.B. in a

recorded telephone conversation that he was "sorry for everything" and that "I

let 'ya down. I apologize for that." Defendant sent a letter to his sister which

said "no one of this world is perfect. Remember only God can truly judge us,"

and that he had "been hurt by so many people in so many ways in my life that I

thought it was normal to hurt people."

      Defendant did not testify or present any witnesses.      The jury found

defendant guilty on all charges. The judge sentenced defendant to two twenty-

year terms with an eighty-five percent parole ineligibility under the No Early

Release Act (NERA), N.J.S.A. 2C:43-7.2, for counts one through five as to J.B.;

five-year periods of parole supervision on counts one and three; a seven -year

term with an eighty-five percent parole ineligibility under NERA, and a three-

year period of parole supervision on count two; and a four-year term of

imprisonment on count four, into which count five merged. The sentences on

counts one through four were to run concurrently with each other but

consecutively to the sentences imposed on counts six through ten pertaining to

C.B. Defendant was sentenced to two twenty-year terms of imprisonment with


                                                                        A-0429-17T3
                                         8
an eighty-five percent parole ineligibility under NERA, for counts six through

ten, and five-year periods of parole supervision for counts six and eight; a seven-

year term of imprisonment with an eighty-five percent parole ineligibility under

NERA, and a three-year period of parole supervision on count seven; and a four-

year term of imprisonment on counts nine, into which count ten merged. The

sentences on counts six through nine were to run concurrently. In the aggregate,

defendant was sentenced to a forty-year term of imprisonment subject to NERA,

and a ten-year period of parole supervision.

      Defendant was also ordered to register under Megan's Law, N.J.S.A. 2C:7-

2 to -11, parole supervision for life, N.J.S.A. 2C:43-6.4, and to have no contact

with J.B. and C.B.     The judge also imposed statutory fines and penalties,

including a SCVTF penalty in the amount of $10,500.

      Defendant presents the following issues for our consideration:

            POINT I

            THE PROSECUTOR ENGAGED IN MISCONDUCT
            REQUIRING REVERSAL OF DEFENDANT'S
            CONVICTIONS WHEN, IN OPENING AND
            SUMMATION, SHE MADE A NUMBER OF
            INFLAMMATORY AND HIGHLY EMOTIONAL
            APPEALS TO THE JURY. (Not Raised Below).

            POINT II



                                                                           A-0429-17T3
                                        9
            IN THE ALTERNATIVE, THE MATTER MUST BE
            REMANDED FOR RESENTENCING BECAUSE
            THE TRIAL COURT ERRED IN APPLYING
            AGGRAVATING FACTORS TWO AND SIX AND IN
            ASSESSING SEX CRIME VICTIM TREATMENT
            FUND PENALTIES WITHOUT MAKING THE
            REQUISITE FINDINGS. (Not Raised Below).

      We have considered all of defendant's arguments in light of the record and

the applicable legal principles and are satisfied that they lack merit, with the

exception of the SCVTF penalty, which the State agrees requires a remand to

the sentencing judge for clarification and requisite findings.

                                        II.

      In Point I, defendant argues that the prosecutor committed misconduct

during the course of her opening and closing remarks to the jury by making

inflammatory comments and repeatedly appealing to the jury's emotions

regarding child sex abuse. Because defendant did not object at trial, we review

the opening and closing statements for plain error and reverse only if such error

was "clearly capable of producing an unjust result[.]"         R. 2:10-2; State v.

Walker, 203 N.J. 73, 89 (2010).

      "A prosecutor's opening statement should provide an outline or roadmap

of the State's case." State v. Torres, 328 N.J. Super. 77, 95 (App. Div. 2000).

"The scope of the State's opening statement is limited to the 'facts [it] intends in


                                                                            A-0429-17T3
                                        10
good faith to prove by competent evidence.'" State v. Wakefield, 190 N.J. 397,

442 (2007) (quoting State v. Hipplewith, 33 N.J. 300, 309 (1960)).

            "[T]he test for determining whether prosecutorial
            misconduct constitutes reversible error is whether the
            misconduct 'was so egregious that it deprived defendant
            of a fair trial.'" The goal that rule seeks to foster is that
            "juries [will] . . . reach a verdict and impose a penalty
            without inordinate exposure to unduly prejudicial,
            inflammatory commentary." Although we impose a
            greater burden on prosecuting attorneys than defense
            attorneys on that issue, "[i]t is well-established that
            prosecuting attorneys, within reasonable limitations,
            are afforded considerable leeway in making opening
            statements and summations."

            [State v. DiFrisco, 137 N.J. 434, 474 (1994) (alterations
            in original) (citation omitted) (first quoting State v.
            Pennington, 119 N.J. 547, 565 (1990); then quoting
            State v. Williams, 113 N.J. 393, 453 (1988); and then
            quoting Williams, 113 N.J. at 447).]

      Defendant challenges the following comments made during the

prosecutor's opening statement:      "A father's greatest privilege and greatest

responsibility is to protect his daughter, to be the man in her life that will never

hurt her, but [defendant] didn't honor that duty. Instead, he abused their love,

their respect, and ultimately their bodies."

      The prosecutor is not to use the opening statement as a vehicle for

anticipating what may be said in summation. See State v. Ernst, 32 N.J. 567,

577 (1960). After our careful review of the record, we conclude that the objected

                                                                            A-0429-17T3
                                        11
to opening comments did not advance any factual representations that were

unsupported by the evidence. See State v. Hipplewith, 33 N.J. at 309.

      Defendant also challenges the following comments made during the

prosecutor's closing statement:

            [Prosecutor]: [J.B.] told you that . . . she started getting
            awoken at night by kisses from her father. Now, these
            are not the types of good night kisses you may give to
            your children at night.

                  ....

            [J.B.] has to be walked out of the Planned Parenthood
            by a staff member and put in the car. Is that the loving
            father?

                  ....

            Not only is it bad enough that your father is having sex
            with you, you then need to get down on your hands and
            knees and clean his semen off of your carpet, but she
            does.

                  ....

            Successful, respect, love, pizza, dream, smile, ice
            cream, these are the happy words that [C.B.] called
            them that her and her sister wrote and had over the beds.
            This is a room of children . . . . This is what they are
            into. This is what they are about. LOL, pizza, and ice
            cream. Characters and drawings that [C.B.] does. This
            is what their room looks like. The room he pulls them
            out of at night to sexually assault them. The room of
            two young girls. This is where he would take them,
            down to that dirty dark basement [onto] his bed, in

                                                                           A-0429-17T3
                                        12
            [Monmouth County] [onto] his bed, their own father's
            bed, the bathroom floor. Sometimes he had the
            courtesy enough to put a towel down for her.

      More specifically, defendant contends that during summation, the

prosecutor denigrated him, and expressed impermissible personal opinions

about him because there was no physical evidence presented to the jury that

either girl was sexually assaulted; and the other physical evidence presented was

that defendant's semen was found in the bathroom in the house, "where it might

be expected."

      "A prosecutor must 'conscientiously and ethically undertak[e] the difficult

task of maintaining the precarious balance between promoting justice and

achieving a conviction,' ensuring that at all times his or her 'remarks and actions

[are] consistent with his or her duty to ensure that justice is achieved.'" State v.

Jackson, 211 N.J. 394, 408 (2012) (alterations in original) (quoting Williams,

113 N.J. at 447-48.)

      "Notwithstanding the high standard to which a prosecutor is held as he or

she gives an opening statement or summation, 'not every deviation from the legal

prescriptions governing prosecutorial conduct' requires reversal." Id. at 408-09

(quoting Williams, 113 N.J. at 452). "Prosecutorial misconduct is a basis for

reversal of a criminal conviction if the conduct was so egregious that it deprived


                                                                            A-0429-17T3
                                        13
the defendant of the right to a fair trial." State v. Gorthy, 226 N.J. 516, 540

(2016) (quoting State v. Josephs, 174 N.J. 44, 124 (2002)).

      In reviewing a claim of prosecutorial misconduct, we consider: "whether

'timely and proper objections' were raised[;] whether the offending remarks

'were withdrawn promptly[;]' and whether the trial court struck the remarks and

provided appropriate instructions to the jury, . . . [and] whether the offending

remarks were prompted by comments in the summation of defense counsel."

State v. Smith, 212 N.J. 365, 403-04 (2012) (citation omitted) (quoting State v.

Frost, 158 N.J. 76, 83 (1999)).

            Generally, if no objection was made to the improper
            remarks, the remarks will not be deemed prejudicial.
            Failure to make a timely objection indicates that
            defense counsel did not believe the remarks were
            prejudicial at the time they were made. Failure to
            object also deprives the court of the opportunity to take
            curative action.

            [State v. Timmendequas, 161 N.J. 515, 576 (1999)
            (citations omitted).]

Measured against these standards, we find no basis to reverse defendant's

convictions based on the prosecutor's alleged improper closing statements.

      Defendant relies on select statements he contends were impermissible or

require a reversal, but fails to properly consider them in their context. The

prosecutor made each statement as part of broader and permissible comments

                                                                        A-0429-17T3
                                      14
relative to the uncontroverted evidence that defendant repeatedly, sexually

assaulted the girls and nothing was untoward about referring to their young ages.

Fair comments on the evidence were made by the prosecutor in her summation

which did not "substantially prejudice[] defendant's fundamental right to have a

jury fairly evaluate the merits of his defense." State v. Jang, 359 N.J. Super. 85,

95-96 (App. Div. 2003) (quoting State v. Papasavvas, 163 N.J. 565, 616 (2000)).

      In sum, we conclude that the opening and closing comments made by the

prosecutor were proper, and were not so egregious as to deprive defendant of a

fair trial. See State v. Echols, 199 N.J. 344, 360 (2009); State v. Wakefield, 190

N.J. at 437. Because we do not find any of the comments meet this standard,

we are satisfied defendant's argument that the cumulative effect of the comments

requires reversal lacks any merit.

                                       III.

      Defendant argues that the matter must be remanded for sentencing because

the judge erred in applying aggravating factor two, "[t]he gravity and

seriousness of harm inflicted on the victim[;]" N.J.S.A. 2C:44-1(a)(2), based on

the victims' ages, and in applying aggravating factor six, "extent of the

defendant's prior criminal record and the seriousness of the offenses of which

he has been convicted;" N.J.S.A. 2C:44-1(a)(6), based on a sixteen-year old


                                                                           A-0429-17T3
                                       15
conviction. Defendant does not challenge the judge's finding that aggravating

factor three, the "risk that the defendant will commit another offense;" N.J.S.A.

2C:44-1(a)(3), and aggravating factor nine, the "need for deterring the defendant

and others from violating the law;" N.J.S.A. 2C:44-1(a)(9), were misapplied.

The judge found, "there's not even remotely a mitigating factor in this case."

      The standard of review is one of deference. Even if the appellate court

would have reached a different result, it must affirm a sentence "as long as the

trial court properly identifies and balances aggravating and mitigating factors

that are supported by competent credible evidence in the record." State v.

Lawless, 214 N.J. 594, 606 (2013).

      To be accorded such deference, the sentencing court is required to

"identify the relevant aggravating and mitigating factors, determine which

factors are supported by a preponderance of evidence, balance the relevant

factors, and explain how it arrives at the appropriate sentence."       State v.

O'Donnell, 117 N.J. 210, 215 (1989); State v. M.A., 402 N.J. Super. 353, 370

(App. Div. 2008); see also N.J.S.A. 2C:43-2(e); R. 3:21-4(g).

      Defendant argues that the judge failed to make adequate findings to

support the factors relied upon. Here, the judge made the following factual

findings:


                                                                         A-0429-17T3
                                      16
Aggravating factor number [one], [] I agree [], we have
heinous acts, there is no question about that. The
question I have is that I think the statute itself really
contains the fact that we are dealing with a first[-
]degree offense.     And I think that I did apply
aggravating factor number [one], that it could be
considered double counting. So I'm not going to apply
aggravating factor [one].

Aggravating factor [two] however, the gravity and
seriousness of the harm inflicted on the victims, . . .
including whether or not the defendant knew or
reasonably should have known that the victims of the
offense were particularly vulnerable. And here it was
because of extreme youth and we're talking about under
[thirteen] and then under [sixteen] years of age. Or was
for any other reason[] substantially incapable of
exercising normal physical or mental power of
resistance.

And clearly when you're talking about someone in their
[forties] and a [twelve][-]year[-]old or [thirteen][-
]year[-]old or [fourteen][-]year old[], and we had
testimony during the trial of . . . how he was really over
these two girls as far as the way he would punish them
at different times or scold them at different times.

And here again using his physical will to overbear them
as young, very young children actually, clearly
aggravating factor number [two] does apply in this
case.

And the fact of what this has done to them over these
years although as I said, they seem to be doing very
well. But they've had to work at that I'm sure through
many hours and hours and hours of counseling to get
back their dignity and to move on with their lives,
which they seem like very intelligent young ladies.

                                                             A-0429-17T3
                           17
            But I do find that aggravating factor number [two] is
            here because that's not necessarily contained within the
            statute. This is overbearing based on mental . . . and
            physical overbearing of these two young children at the
            time.

            Clearly there's a risk that the defendant will commit
            another offense. It was found by [Adult Diagnostic
            Treatment Center at] Avenel that it was repetitive
            conduct. That's not even a question. This went on for
            three or four years so it was repetitive in itself. And
            there's no doubt that it could be again if the right
            counseling is not received. So I do find aggravating
            factor [three].

            Six, the extent of his prior criminal record. Although
            not extensive, there is a criminal conviction and the
            [c]ourt always finds [six] [if] there was a prior Superior
            Court conviction.

            And [nine], clearly the need for deterring the defendant
            and others from violating the law. . . . so I do find
            aggravating factors [two], [three], [six], [and] [nine].

                   ....

            So with that being said . . . the [c]ourt is clearly
            convinced that the aggravating factors substantially
            outweigh the mitigating factors, which there are none.

      Defendant argues the judge improvidently found aggravating factor two

and that the girls were vulnerable "because of extreme youth . . . under [thirteen]

and then under [sixteen] years of age." We disagree that the judge double

counted this factor by considering the girls' young ages because this is already


                                                                           A-0429-17T3
                                       18
an element of aggravated sexual assault. Here, the judge considered not only

the ages of the girls, but the vast disparity in ages between them and defendant,

leading the judge to aptly find defendant sexually assaulted his daughters to

punish them and to "us[e] his physical will to overbear them." This fact was

duly considered as an aggravating factor. See State v. Yarbough, 100 N.J. 627,

646 (1985). As the judge aptly noted, these girls required "many hours and

hours and hours of counseling to get back their dignity and to move on with their

lives."

      Defendant also argues that the judge abused his discretion in finding

aggravating factor six based on defendant's one prior conviction for conspiracy

to commit theft by deception sixteen years prior to his sentencing in this case.

The record supports the judge's determination because defendant was convicted

of the crime and was sentenced to Pre-Trial Intervention and terminated from

same. See State v. Cassady, 198 N.J. 165, 180-81 (2009) ("[A]n appellate court

should not second-guess a trial court's finding of sufficient facts to support an

aggravating or mitigating factor if that finding is supported by substantial

evidence in the record."). We further discern no basis to "second-guess" the

court's weighing any of those aggravating factors. See ibid. (quoting O'Donnell,

117 N.J. at 216).


                                                                         A-0429-17T3
                                      19
      Defendant contends the judge failed to apply mitigating factor seven,

"[t]he defendant has no history of prior delinquency or criminal activity or has

led a law-abiding life for a substantial period of time[.]" N.J.S.A. 2C:44-1(b)(7).

We are satisfied that this argument lacks sufficient merit to warrant discussion

in a written opinion. R. 2:11-3(e)(2).

      Lastly, the State concedes that the judge failed to make the requisite

findings pursuant to N.J.S.A. 2C:14-10(a), which imposes additional penalties

for sex offenders. The statute provides in pertinent part:

            a. In addition to any fine, fee, assessment or penalty
            authorized under the provisions of Title 2C of the New
            Jersey Statutes, a person convicted of a sex offense, as
            defined in [N.J.S.A. 2C:7-2], shall be assessed a
            penalty for each such offense not to exceed:

            (1) [$2000], when the conviction is a crime of the first
            degree;

            (2) [$1000], when the conviction is a crime of the
            second degree;

            (3) $750, when the conviction is a crime of the third
            degree; and

            (4) $500, when the conviction is a crime of the fourth
            degree.

            [Ibid.]




                                                                           A-0429-17T3
                                         20
      The judge imposed a total of $10,500 in SCVTF penalties without

complying with the mandate set forth by our Supreme Court in State v. Bolvito,

217 N.J. 221 (2014):

            In setting a SCVTF penalty, the sentencing court should
            consider the nature of the offense, as well as the
            defendant's ability to pay the penalty during any
            custodial sentence imposed and after his or her release.
            We further hold that the sentencing court should
            provide a statement of reasons as to the amount of any
            penalty imposed pursuant to N.J.S.A. 2C:14-10(a).

            [Id. at 224].

      We remand the SCVTF penalty calculation to the sentencing judge for a

determination to be made in accordance with Bolvito, and direct the judge to

provide a statement of reasons as to the amount of any penalty imposed.

      Defendant's convictions and sentence are affirmed, however, we vacate

the SCVTF penalty and remand for further proceedings in accordance with this

opinion. We do not retain jurisdiction.




                                                                       A-0429-17T3
                                      21